MUBBAY, C. J.
— The errors assigned by the appellant are not supported by the record. The question of homestead was never raised in the court below. The court properly admitted the note and mortgage in evidence. The mortgage would have been equally valid if it had not been signed by the wife, and the note was admissible as evidence of the debt of the husband. The decree does not cut off the right of redemption from the purchaser, under the provisions of the statute.
Judgment affirmed with costs and ten per cent damages.
I concur: Terry, J.